DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 7-10 are pending and under examination.
Claims 1-6 have been canceled.

Response to Amendment
The amended claims received on 05/31/2022 have overcome the claim objections set forth in the Non-Final Rejection mailed on 03/21/2022.  Accordingly, the previous claim objections have been withdrawn.  However, based on the amended claims, new claim objections have been set forth. 
Applicants amendments have overcome the 112(f) claim interpretation previously set forth in the Non-Final Rejection and the previous claim interpretation is withdrawn.
Based on the amended claims, the 112(a) rejections have been withdrawn.
Applicants amendments to the claims have overcome all of the 112(b) rejections previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 05/31/2022, the previous prior art rejection based on Maeda has been withdrawn and a new prior art rejection set forth (see below).

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 refers to “a state where the probe communicates with the liquid sample storage unit”.  The examiner requests applicants amend the claim to recite “the state where the probe communicates with the liquid sample storage unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 has been amended to recite “the separation container”.  There is insufficient antecedent support for this term in the claims and it is unclear what applicants are referring to as the separation container.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2008/0134804; hereinafter “Maeda” – already of record), and further in view of Tokumaru et al. (US 2014/0030168; hereinafter “Tokumaru”).

Regarding claim 7, Maeda discloses a pre-processing system for performing pre-processing for a liquid sample from a liquid sample storage unit (Maeda; fig. 1, [0012]), the pre-processing system comprising: 
a sample setting unit in which a sample container is installed (Maeda; fig. 1, #23 stored on a rack, [0033]); 
a probe configured to suck the liquid sample from an inside of the sample container installed in the sample setting unit (Maeda; fig. 1, #15, [0028, 0052]) and discharge the liquid sample to a dispensing position (Maeda; fig. 1, #4a, [0052]); 
a first pump driven when the probe sucks and discharges the liquid sample (Maeda; fig. 1, #24, [0052]); 
a liquid storage unit (Maeda; fig. 1, #26, [0031]);
a cleaning solution storage unit configured to store a cleaning solution (Maeda; fig. 1, #27, [0031]);
a first valve (Maeda; fig. 1, #11b, [0029]) configured to switch between a state in which the probe communicates with the first pump (Maeda discloses when the sample is taken out of the sample bottle 23 and injected, the needle 15 is moved to the sample bottle 23, the sample is suctioned by the metering pump 24, and the needle is moved to an injection port 41 and then the multi-port valve 11a is switched, so as to inject the sample.  In this case, port 1b and 2b from the first valve 11b are connected via the common port 7b; fig. 1, [0029, 0052]) and 
a state in which the probe communicates with the liquid storage unit or the cleaning solution storage unit (Maeda discloses the first valve 11b switches to connect port 6b to port 1b [0041].  In this state, the probe 15 communicates with either the liquid storage unit 26 via common port 7c and port 4c of valve 11c or the cleaning solution storage unit 27 via common port 7c and port 5c of valve 11c; fig. 1, [0030-0031, 0041, 0043]);
a second valve configured to switch between the state in which the probe communicates with the liquid storage unit, and the state in which the probe communicates with the cleaning solution storage unit (Maeda discloses the first valve 11b switches to connect port 6b to port 1b [0041].  In this state, the probe 15 communicates with either the liquid storage unit 26 via common port 7c and port 4c through a second valve 11c or the cleaning solution storage unit 27 via common port 7c and port 5c through the second valve 11c; fig. 1, [0030-0031, 0041, 0043]); and 
a second tube pump provided in a channel between the first valve and the second valve, and is configured to be driven when the liquid in the storage unit is sent out to the probe (Maeda disclose a second tube pump 25 in a channel that connects between port 6b of the first valve 11b to a common port 7c of the second valve 11c; fig. 1, #25 [0030].  In the state in which the probe communicates with either the liquid storage unit 26 or the cleaning solution storage unit 27, the second pump is activated; [0041]).
Maeda does not teach the liquid storage unit is a liquid sample storage unit comprising a culture medium storage unit provided in a cell culture apparatus, the probe communicates with the liquid sample storage unit, and the liquid sample in the culture media storage unit is sent out to the probe. 
However, Tokumaru teaches the analogous art of a pre-processing system for performing pre-processing for a liquid sample from a liquid sample storage unit (Tokumaru; fig. 2, [0030]), the pre-processing system comprising a sample container (Tokumaru; fig. 2, #5, [0031]), a probe configured to suck the liquid sample from an inside of the sample container 5 and discharge the liquid sample to a dispensing position (Tokumaru; fig. 2, #1, [0031, 0039]), and a liquid storage unit wherein the liquid storage unit is a liquid sample storage unit comprising a culture medium storage unit provided in a cell culture apparatus (Tokumaru teaches the system shown in fig. 2 is a cell culture apparatus [0031] that comprises a culture medium storage unit 6; figs. 2 & 3, [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the liquid storage unit of Maeda with the liquid sample storage unit comprising a culture medium storage unit provided in a cell culture apparatus, as taught by Tokumaru, because Tokumaru teaches the liquid sample storage unit comprising a culture medium storage unit provided in a cell culture apparatus allows for aliquots of sample from the culture medium storage unit 6 to be dispensed into a discrete sample container 5 where various mixing operations between the culture medium storage unit 6 and the sample container 5 can be performed; [0038, 0039].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Maeda and Tokumaru both teach a pre-processing system for pre-processing a liquid sample from a liquid sample storage unit comprising a probe, sample container, and liquid storage unit.

Regarding claim 10, modified Maeda teaches the pre-processing system according to claim 7 above, further comprising a cleaning control unit (Maeda; fig. 1, #43, [0036-0037]) configured to clean a channel from the cleaning solution storage unit to the probe by introducing a cleaning solution into the probe in a state where the probe communicates with the cleaning solution storage unit (Maeda discloses the first valve 11b switches to connect port 6b to port 1b [0041].  In this state, the probe 15 communicates with the cleaning solution storage unit 27 via common port 7c and port 5c of valve 11c and the second pump 25 is activated such that a cleaning solution from the cleaning solution storage unit 27 is supplied through the channel between probe and the cleaning solution supply unit; fig. 1, [0030-0031, 0041, 0043]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda, in view of Tokumaru, and further in view of Yamazaki (US 2011/0198272; hereinafter “Yamazaki” – already of record).

Regarding claim 8, modified Maeda discloses the pre-processing system according to claim 7 above, further comprising a dispensing control unit (Maeda; fig. 2, #43, [0036-0037]) configured to cause the probe communicate with the first pump by switching the first valve and, in the state in which the probe communicates with the first pump, drive the first pump so that the liquid sample is sucked from the inside of the sample container to the probe (Maeda; [0013, 0052]).  
Maeda does not disclose switching the first valve after the liquid sample is introduced to the sample container installed in the sample setting unit via the probe in a state where the probe communicates with the liquid sample storage unit.
However, Yamazaki teaches the analogous art of a pre-processing system for performing per-processing for a liquid sample (Yamazaki; fig. 1, [0080]) comprising a sample setting unit in which a sample container is installed (Yamazaki; fig. 1, #17, #18, [0083]), a probe (Yamazaki; fig. 1, #13a, [0082]), a first valve (Yamazaki; fig. 1, #12, [0080, 0082]), a pump (Yamazaki; fig. 1, #7, [0080]), a liquid sample storage unit (Yamazaki; fig. 1, #3, [0080]), and a control unit (Yamazaki; fig. 1, #30, [0085]), wherein the control unit is configured to introduce a liquid sample to a container installed in the sample setting unit via the probe in a state where the probe communicates with the liquid sample storage unit (Yamazaki teaches from the initiation of the supply of the liquid sample storage unit 3, the controller 30 decreases the flow rate of the pump 7 and switches valve 12 from the disposal passage 14 to the preparative separation passage 13 to initiate the preparative separation of the sample; [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dispensing control unit of Maeda to further comprise a configuration wherein a liquid sample is introduced to a sample container on the sample setting unit via the probe in a state where the probe communicates with the liquid sample storage unit, as taught by Yamazaki, because Yamazaki teaches introducing a sample into the sample container in a state where the probe communicates with the liquid sample storage unit allows for an efficient way to isolation and concentration of a target compound within a given sample [0011]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Maeda and Yamazaki both teach pre-processing system having a probe and first valve that controls various states of communication with the probe.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda, in view of Tokumaru, in view of Yamazaki, and further in view of Nogami et al. (US 2017/0160273; hereinafter “Nogami” – already of record).

Regarding claim 9, modified Maeda teaches the pre-processing system according to claim 8 above, further comprising the liquid sample is installed at the dispensing position, and the dispensing control unit moves the probe, which has sucked the liquid sample, to the dispensing position and drives the first pump to discharge the liquid sample from the probe (Maeda; [0052]).
Modified Maeda does not teach the separation container configured to separate a specific component in the liquid sample by filtering, and discharging the liquid sample from the probe to the separation container.
However, Nogami teaches the analogous art of a probe (Nogami; fig. 10, #1003, [0047]) and a dispensing position (Nogami; fig. 10, #1002, [0047]) wherein the dispensing position comprises a separation container to separate a specific component in a liquid sample by filtering, and discharging the liquid sample from the probe to the separation container (Nogami; [0008, 0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dispensing position of modified Maeda with the dispensing position comprising the separation container configured to separate a specific component in a liquid sample by filtering, and discharging the liquid sample from the probe to the separation chamber, as taught by Nogami, because Nogami teaches the probe that dispenses the liquid sample into the separation container to separate a specific component makes it possible to calculate the amount of the complex introduced into an analyzer (Nogami; [0049]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Maeda and Nogami both teach probes which dispense a liquid sample into a dispensing position.

Response to Arguments
Applicants arguments filed on 05/31/2022 have been fully considered.

Applicants argue on page 7 of their remarks towards the 102 rejection over claim 7 that Maeda does not teach the amended language recited in claim 7 “a second valve configured to switch between the state in which the probe communicates with the liquid sample storage unit [comprising a culture medium storage unit provided in a cell culture apparatus], and a state in which the probe communicates with the cleaning solution storage unit” because Maeda’s common port 7c merely switches between cleaning solutions 26, 27 and a mobile phase 20.  The examiner agrees with applicant(s) arguments and notes that the arguments are directed towards the amended claim and do not apply to the current grounds of rejection.  Furthermore, the examiner has withdrawn the 102 prior art rejection based on Maeda and has set forth a new prior art rejection which the examiner contends teaches the amended claim limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798